Title: Nathaniel Rochester and William L. Brent to Thomas Jefferson, 6 March 1809
From: Rochester, Nathaniel,Brent, William L.,Washington County, Maryland, Republicans
To: Jefferson, Thomas


          
            
Sir 
Hagers Town March 6th 1809
                In conformity to a resolution entered into by the republican Citizens of Washington County in the State of Maryland, assembled at Hagers Town, we, the Chairman and the Secretary of the meeting, have the honor of transmitting to you the following extract from their proceedings.—we remain with sentiments of the highest esteem and respect
            yrs, N. Rochester Wm L. Brent
          
          
            “A numerous meeting of the republicans of Washington County, in the state of Maryland, was convened by public notice, at the Court-house square in Hagers’ Town, on the 4th day of March 1809, for the purpose of celebrating a day, which will ever be hailed, with joy by the friends of freedom in these United States, as a time when correct political principles, eight years ago, obtained the ascendence over a party, whose obnoxious measures whilst in power, deservedly lost them the confidence of the people, and also to celebrate the exaltation of James Maddison to the presidential chair.—
            The day was ushered in, by the ringing of bells, martial music and the firing of canon.—at 12 oClk M. William L. Brent Esqr delivered an address to the meeting and recommended the propriety of entering into resolutions, expressive of their sentiments on the political situation of our Country and also the propriety of addressing the late President of the united States.—Colo Nathaniel Rochester was then appointed Chairman and Wm L. Brent Esqr Secretary of the meeting.
            After the meeting had passed several resolutions, expressive of their sentiments upon the situation of their Country, on motion made it was
              resolved, that William L. Brent Esqr, Majr Martin Kersner, Colo Jacob Schnebly, Capt Henry Lewis and Colo Nath Rochester, be a committee to prepare and report a Suitable address to Thos Jefferson, late President of the united States, upon his retiring from office.
            The committee, after retiring for a short time, returned and reported the following address, which was unanimously received and approved of by the meeting.
            Much respected Sir:
            Upon Your retiring from the first office in the gift of Your Country, permit the republican Citizens of Washington County in the State of Maryland, in full meeting assembled, to express their earliest gratitude for the Services You have rendered these united States.—When the rights and liberties of the numerous and patriotic Citizens of these extensive States, were in imminent danger: When the inveterate foreign enemies of our Liberty and Independence, were not more assiduous to forge fetters for us, than many of our disaffected, disappointed Citizens were diligent to delude the people and zealous to persuade them to oppose “the best government under Heaven”: When the growing wealth of our Country, was benumbed and almost parylised by the extended hand of oppressive taxation: At this alarming period—eight years ago,—You were called upon by the voice of your Country to rule her destinies and to guard her rights and Liberty.—The voice of millions, whose interests were blended with Your administration, will testify, that you have done it faithfully: and when that time arrives, (and Soon it must in the course of nature), when the man is no more, and nothing is left but his virtues and his reputation, the unerring and impartial page of history, shall record your transcendent Services to your Country and the wisdom, virtue and patriotism by which you were actuated.—
            
We cannot refrain from expressing the overflowing gratitude of our hearts, for the happiness, prosperity, and peace, this our beloved Country enjoyed, at a time, when all Europe was visited, by the distressing calamities of war.—It was to You, worthy Sir! and to your administration, we were indebted, for such infinite blessings. We venerate the wisdom and admire that policy of your late administration, which abrogated internal taxes,—decreased public expenditure—reduced the national debt and annexed to our national domain the immense territory of Louisiana and Secured to us forever, the wealth and incalculable sources of commerce, which flow down the Missisippi and Missouri and their tributary streams.—These are but few of the great measures of Your administration, which We approve.—We highly estimate the wisdom of your counsel, the purity of motives and the goodness of heart, which have uniformly guided Your public conduct: and permit us to express our fullest reliance on the late great leading measures of Your administration, dictated by patriotism and wisdom, as the most Salutary alternative to war—or a Submission of our rights as a free and independent republic: that they would have been productive of the most happy effects, had they not been frustrated by causes disgraceful to a certain portion of our Citizens, which we as americans deprecate, detest and Sincerely deplore.—
            You have now retired to the “humble station” of a private Citizen: You will carry with you into down the shades of retirement, all the tender endearing Sympathies and regrets of a people, attached to you from principle, and grateful for the services You have rendered these united States—Trophies! more honorable to the friend of Liberty and Independence, than “the blood stained steel” or the “tattered flag” of the “tented field.”—The former is the trophy of republican Patriots—the latter only of Kings and Despots.—Accept this, as the strongest, last, best Testimonial of our admiration for Your wisdom; as the sincere expression of our gratitude for your distinguished Services and as the only proof we can now have give, of our veneration for Your character.—
            In retirement, we wish you every blessing and happiness, which this casual and illfated life can bestow and when You pass into “the valley of shades” “from which no traveller returns,” may Your virtues be the theme of every american tongue, and may “unborn ages” profit by Your glorious example of wisdom, virtue and patriotism, must be the heartfelt wish of every true american.
            resolved that a copy of the above adress be forwarded to the late President of the united States.
            
              
                
N. Rochester, Chairman
              
              
                Wm L. Brent. Secretary
              
            
          
        